Citation Nr: 1122782	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10 21-811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim for service connection for a right shoulder disability.  


FINDINGS OF FACT

1.  In a July 1996 rating decision, the RO declined to reopen the Veteran's claim for service connection for a right shoulder disability.  The Veteran was notified of that decision and of his right to appeal but did not file a timely appeal.

2.  The evidence added to the record since the July 1996 decision is cumulative of the evidence previously considered, does not contribute to a more complete picture of the Veteran's claim for service connection for a right shoulder disability, and is does not create a reasonable possibility of an allowance of the claim.


CONCLUSIONS OF LAW

1.  The July 1996 rating decision that denied service connection for a right shoulder disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  The evidence received since the July 1996 rating decision is not new and material to reopen the Veteran's claim for service connection for a right shoulder disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 1977 decision, the RO denied the Veteran's claim of entitlement to service connection for a right shoulder disability.  At the time, the RO determined that the Veteran's right shoulder disability pre-existed his service and had not been aggravated by his service.  In August 1985, May 1986, October 1991, and in August 1993, the RO declined to reopen the previously denied claim.  The Board then denied the Veteran's appeal in an April 1993 decision.  Subsequently, the RO denied the Veteran's claim to reopen the claim for service connection in October 1995 and in July 1996.  The Veteran did not appeal those decisions.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the July 1996 decision is final because the Veteran did not file a timely appeal.

The claim of entitlement to service connection for a right shoulder disability may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed the application to reopen the claim in June 2009.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final RO decision consisted of the Veteran's service medical records, post-service medical records, and the Veteran's own statements.  The RO found that the Veteran's right shoulder injury had pre-existed his service and had not been aggravated by his service.  The RO found it significant that the Veteran's service medical records described the Veteran's right shoulder disability as having occurred prior to service and the Veteran had signed a statement to that effect.  Accordingly, the claim was denied.

Additional evidence received since the 1996 denial includes one private treatment record dated in March 2004 demonstrating that the Veteran underwent an arthroscopic procedure to correct his right rotator cuff tear.  The records states that the Veteran had hyperextension and chronic pain in the right shoulder.  Physical examination showed weakness of the external rotators and impingement.  X-ray examination had revealed arthritis and MRI examination had revealed a rotator cuff full-thickness tear.  

Other newly received evidence includes the Veteran's statements, wherein the Veteran maintains that he is entitled to service connection for a right shoulder disability because he did not injure his shoulder prior to service and had in fact sustained his first shoulder injury while in basic training. 

The Board finds that new and material evidence sufficient to reopen the claim has not been received.  First, the additionally submitted clinical records pertaining to his right shoulder disability shows that the Veteran has continued to receive treatment for his shoulder, but does not relate his shoulder disability to his active service or demonstrate that the shoulder disability was first incurred during active service.  Accordingly, the record does not include new evidence that creates a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2010).  Additionally, the Board finds that the new evidence is largely cumulative of the evidence considered at the time of the prior final decision because at that time, the RO had before it evidence of diagnoses of a right shoulder disability.  The new evidence shows only that the Veteran has a current right shoulder disability and that he claims that the disability did not preexist service and was incurred during service.

Neither may the claim be reopened on the basis of the statements submitted by the Veteran.  The Veteran's statements are mainly cumulative of those considered at the time of the last final decision on this issue.  In fact, the Veteran has not asserted any new contention related to the etiology of his right shoulder disability nor has he stated that a medical professional has related his right shoulder disability to his service.  In that regard, the Board notes that the Veteran, as a layperson without ostensible medical expertise, is not competent to provide a diagnosis or opine on a matter requiring knowledge of medical principles.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge).  

Although the Veteran has submitted new evidence that was not before the RO in 1996, the Board finds that the new evidence is not material to the claim and does not warrant reopening of the previously denied claim.  In light of the evidence, it is the determination of the Board that new and material evidence has not been submitted.  Thus, the claim for service connection for a right shoulder disability is not reopened and the benefit sought on appeal remains denied.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO issued a notice letter prior to initially adjudicating the claim, the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, VA sent correspondence in July 2009; and a rating decision in September 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the veteran with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the veteran's possession.  Additionally, the VA informed the Veteran that his claim was previously denied because he had failed to submit evidence that demonstrated that his right shoulder disability had its onset during his period of active service.  This communication, in addition to the above correspondence, satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the Board subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the veteran and had satisfied that duty prior to the final adjudication in the April 2010 statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional unobtained  relevant, available evidence.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for a right shoulder disability remains denied because new and material evidence has not been received to reopen the claim.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


